[Cite as State v. Davis, 2016-Ohio-1224.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 103175




                                       STATE OF OHIO
                                                     PLAINTIFF-APPELLEE

                                               vs.

                                   NASTASSIA P. DAVIS
                                                     DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                   Case No. CR-13-574802-B

        BEFORE: Keough, P.J., Kilbane, J., and S. Gallagher, J.

        RELEASED AND JOURNALIZED: March 24, 2016
ATTORNEY FOR APPELLANT

Brian A. Smith
755 White Pond Drive, Suite 403
Akron, Ohio 44320


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
By: Frank Romeo Zeleznikar
Assistant Prosecuting Attorney
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
KATHLEEN ANN KEOUGH, P.J.:

      {¶1} Defendant-appellant, Nastassia Davis, appeals from the trial court’s decision

to impose the balance of Davis’s original prison term following a violation of and

termination from community control sanctions. For the reasons that follow, we affirm.

      {¶2} In 2013, Davis was charged with two counts of aggravated robbery and

felonious assault, with all counts containing both one- and three-year firearm

specifications. Davis subsequently entered into an agreement with the state to plead

guilty to an amended charge of attempted aggravated robbery in exchange for her

testimony against her codefendant. The trial court imposed a three-year prison sentence.

      {¶3} In March 2015, the trial court granted Davis’s motion for judicial release, and

she was placed on community control sanctions. However, on May 14, 2015, Davis

appeared before the trial court for a community control violation hearing. Following a

hearing, the trial court found Davis in violation of her community control sanctions.

Rather than reimposing the prison sentence, the trial court continued Davis’s community

control sanctions with modified conditions. However, approximately ten days later,

Davis was once again before the trial court for a violation of her community control

sanctions. The trial court again found Davis in violation, but this time terminated her

from community control and imposed the remaining 15-month balance of Davis’s original

prison sentence.
       {¶4} Davis now appeals, raising as her sole assignment of error, that “the record

does not support the imposition of the remaining fifteen-month prison sentence” because

(1) the record contains extensive discussion of her efforts and attempts to cooperate with

her treatment programs, (2) she demonstrated a willingness to complete the programs, (3)

she was not aware of other medication and treatment options that would have allowed her

to comply with the conditions at the community-based correctional facility, and (4) the

trial court did not engage in any discussion of the statutory factors enumerated in R.C.

2929.11 and 2929.12 prior to reimposing the prison sentence. We find no merit to any of

her arguments.

       {¶5} R.C. 2929.20 governs the revocation of judicial release.            Specifically,

subsection (K) provides, in relevant part,

       If the court grants a motion for judicial release under this section, the court
       shall order the release of the eligible offender, shall place the eligible
       offender under an appropriate community control sanction, under
       appropriate conditions, and under the supervision of the department of
       probation serving the court and shall reserve the right to reimpose the
       sentence that it reduced if the offender violates the sanction. If the court
       reimposes the reduced sentence, it may do so either concurrently with, or
       consecutive to, any new sentence imposed upon the eligible offender as a
       result of the violation that is a new offense.

       {¶6} A reimposition of Davis’s sentence pursuant to R.C. 2929.20(K) is not a new

sentence; therefore, the trial court is not required to engage in an analysis of the factors

set forth in R.C. 2929.11 and 2929.12 prior to reimposing the original sentence. “‘[I]f

the conditions of the judicial release are violated, R.C. 2929.20[K] clearly provides that

the trial court may reimpose the conditionally reduced sentence without making the
findings that are required when a felony sentence is originally imposed.’” State v. Jones,

7th Dist. Mahoning No. 07-MA-155, 2008-Ohio-6204, ¶ 18, quoting State v. Mann, 3d

Dist. Crawford No. 3-03-42, 2004-Ohio-4703, ¶ 16.

       {¶7} Additionally, Davis may have had good intentions in completing and

cooperating with the terms and conditions of community control, but based on the record

before this court, the trial court specifically found Davis in violation of her community

control sanctions on May 14, 2015 for failing to take her medication. The trial court

allowed Davis another opportunity to abide by her community control sanctions, but

approximately ten days later, Davis was back before the court for another violation

hearing for failing to cooperate with the programs at the community-based correctional

facility. The court specifically noted that based on Davis’s behavior and disruption, she

was terminated from the program, and the facility refused to accept Davis. Therefore,

the trial court did not abuse its discretion in finding Davis in violation of the terms and

conditions of her community control sanctions and for terminating her from community

control.

       {¶8} Accordingly, the record supports the trial court’s decision to reimpose

Davis’s remaining prison sentence. The assignment of error is overruled.

       {¶9} Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. Case remanded to the trial court for

execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




KATHLEEN ANN KEOUGH, PRESIDING JUDGE

MARY EILEEN KILBANE, J., and
SEAN C. GALLAGHER, J., CONCUR